Citation Nr: 1435810	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  07-15 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to an initial compensable rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran had active service from October 1961 to October 1981, to include a tour of duty in the Republic of Vietnam.  His decorations include the Combat Action Ribbon. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which in pertinent part granted service connection for left ear hearing loss and assigned a noncompensable rating, effective January 24, 2006, and which denied service connection for right ear hearing loss (and for tinnitus, which is not an issue on appeal).  

In September 2009, January 2011, November 2012, and December 2013, the Board remanded the claims remaining on appeal to the RO via the Appeals Management Center (AMC) in Washington, DC for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has a right to substantial compliance with the Board's remand orders. Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Moreover, if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Stegall, 11 Vet. App. at 271.  Thus, while the Board regrets the additional delay in this case, for the reasons discussed below, the case must be returned to the AOJ.

In December 2013, the Board remanded the claims, in part, to obtain a medical opinion as to the probability that the Veteran's right ear hearing loss, which was first demonstrated by objective medical evidence on VA examination in February 2013, was caused or aggravated by his service-connected left ear hearing loss disability.  Unfortunately, neither addendum medical opinion offered in February 2014 or April 2014 addressed the question of whether his left ear hearing loss disability aggravates his right ear hearing loss.  Therefore, the claims must be returned for another VA medical opinion.  In addition, the AOJ should provide VCAA notice to the Veteran regarding the information and evidence necessary to establish service connection on a secondary basis.  

By way of history, the Board observes that the Veteran's claim of entitlement to service connection for bilateral hearing loss (and tinnitus) was received in January 2006, and he has consistently described noise exposure that occurred in January 1967 during combat in Vietnam.  The Board finds his account of noise exposure to be credible and consistent with his circumstances of service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2013).

Specifically, he asserts that his hearing loss began in January 1967 when a bomb exploded during combat in Vietnam.  He relates that he had shrapnel in his head and neck as a result of the explosion and had a "loss of hearing for about [ten] days."  See January 2006 Claim and April 2006 VCAA Notice Response.  He added that the hearing loss "came back later on [and] started depleting.  See Statement in Support of Claim, received May 2006.  On a VA Form 21-4142 (Authorization and Consent to release Information) received by VA in May 2006, the Veteran stated, "A Marine got blowed [sic] up behind me.  I caught some metal....Also concussion, loss of hearing temporary.  As the years went on, hearing got worse."  In November 2006 correspondence, he stated that his "hearing loss has come and went [sic] quite a few times....Now it is going away completely."

Following a June 2006 VA audiological examination, the RO granted service connection for left ear hearing loss in a July 2006 rating decision and denied service connection for right ear hearing loss because he was not shown to have a right ear hearing loss disability within the meaning of 38 C.F.R. § 3.385; service connection for tinnitus was also denied.  The Veteran was afforded a second VA audiological examination in April 2011; audiometric testing still did not reveal a right ear hearing loss disability for VA compensation purposes as defined by 38 C.F.R. § 3.385.  However, on VA examination in February 2013, audiometric testing revealed right ear sensorineural hearing loss manifested by an auditory threshold of 40 decibels at 3000 Hertz.

The Board also observes that service connection for tinnitus appears to have been granted in error by the AMC in a May 2012 rating decision.  In the narrative of the decision, the AMC granted service connection for tinnitus because the [June] 2006 VA examiner "reviewed the claims folder and provided the opinion that your intermittent tinnitus is at least as likely as not related to your period of military service.  Examiner provided the rationale your tinnitus is due to noise exposure in Vietnam."  

In fact, the Board observes that the Veteran had consistently reported that his tinnitus began around 1991 and it seemed to him to be associated with his intake of aspirin.  He stated that when he stopped taking aspirin in larger doses, his tinnitus decreased and went away.  In turn, the June 2006 VA audiologist opined that as the Veteran "had noticed tinnitus for about 15 years but says that it is now gone and relates it to his intake of aspirin, it is not likely that the tinnitus resulted from his military noise exposure."  Similarly, after an April 2011 VA audiological examination, the audiologist had an opportunity to review the claims file and opined in a May 2011 addendum report that it was less likely as not that the Veteran's tinnitus was related to his military service because there was no record of tinnitus in his service treatment records, he had stated that it began 15 to 20 years ago around 1991, and he specifically stated that he originally thought it was related to taking aspirin every day.  The examiner also explained that it was less likely related to military service due to the "late onset of approximately [ten] years after separation."  

In summary, while the issue of tinnitus is not before the Board and the Board takes no action with respect to the tinnitus disability that was granted in the May 2012 rating decision, the Board finds that in rendering a supplemental opinion regarding the etiology of the Veteran's right ear hearing loss disability and to the extent that the existence of tinnitus may be relevant to right ear hearing loss, the reviewing audiologist should be aware of the discrepancy between the negative medical opinions of record regarding tinnitus and the fact that service connection for tinnitus was granted.  

Before arranging for an additional VA examination, relevant ongoing VA medical records should also be requested from the Nashville and Mountain Home VA Medical Centers and the Knoxville VA Community Based Outpatient Clinic dating since December 2012.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, as previously noted in the prior remands, the issue of an initial compensable rating for left ear hearing loss is inextricably intertwined with the issue of service connection for right ear hearing loss because if service connection for right ear hearing loss is granted, it could affect the assigned rating for left ear hearing loss.  Therefore, the claim for an initial higher rating for left ear hearing loss is also remanded.

Accordingly, the case is REMANDED for the following action:

1.  Provide VCAA notice to the Veteran regarding the information and evidence necessary to establish service connection for right ear hearing loss on a secondary basis.

2.  Relevant ongoing VA treatment records dating since December 2012 to the present from the Mountain Home and Nashville VA Medical Centers and the Knoxville VA Community Based Outpatient Clinic should be obtained and associated with the claims file.

3.  After completion of the above development, return this claims file to the VA audiologist who conducted the February 2013 VA examination for hearing loss for the purpose of obtaining an addendum opinion.  If this examiner is no longer available, the claims file should be forwarded to an appropriate audiologist.  The claims file, which is located in the Veterans Benefits Management System (VBMS) file, and a complete copy of this remand must be made available to the audiologist for review and a notation that the file was reviewed must be included in the audiologist's report.  After reviewing the claims file, the examiner should specifically offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's right ear hearing loss is aggravated by his service-connected left ear hearing loss.

If another audiological examination is required to render the requested medical opinion, such should be scheduled.

A medical analysis and rationale are to be included with all opinions expressed.  To the extent that the existence of tinnitus may be relevant to the Veteran's right ear hearing loss disability, the examiner is advised that service connection has been granted for tinnitus despite two unfavorable medical opinions, concluding that tinnitus was not related to the Veteran's military noise exposure during combat because it was first perceived by the Veteran around 1991 and appeared to be associated with his use of aspirin.

4.  Thereafter, the AOJ must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures, to include obtaining an additional medical opinion.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After the above actions have been completed, readjudicate the claims.  If the claims remain denied, issue to the Veteran and his representative a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



